Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1 and 3:

(From claim 1): “wherein the rectifier is disposed projecting along the flow passage of the housing, a central portion of the rectifier is located on the upstream side of the flow of the coolant, and both legs thereof are located on the downstream side relative to the central portion”

(From claim 3): “wherein the rectifier is disposed protruding along the flow passage of the housing with one end thereof located upstream of the coolant flow and another end located downstream of the coolant flow; the rectifier is continuously formed to be diagonal to the flow direction of the coolant”

Functionally similar thermostat valves, in general, are very well known in the art. For example, see Duprez (US Pat No 5,381,952) and the Non-Final rejection of 25 March 2022. Further, the use of flow-guiding rectifiers in thermostat valves, in general, is also known; see Kusakabe (US Pub No 2013/0319028) and the aforementioned Non-Final rejection.
However, the specific structural details of the rectifier, see noted above, as now found in the independent claims, provides sufficient specificity to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747